SUPPLEMENTAL OPINION ON REHEARING.
Petition overruled.
Per Curiam.
The original opinion states that by the scheme of reorganization the plaintiff would not become a *678stockholder in the new corporation and that he is, therefore, in no position to complain of the scope of its power. This was erroneous, for the plan of reorganization submitted to the bond or certificate holders provided for the issuance of preferred stock to cover the past due interest coupons which had been deposited with the committee. This provision was overlooked when the case was originally considered. The oversight, however, can make no difference in the disposition of the case. The agreement provided that if the committee should purchase the property it might convey the same to a new company incorporated under the laws of such state as it might determine. There is nothing in the agreement nor in the plan of reorganization submitted to the plaintiff which defines or in any way limits the powers which might be exercised- by such corporation. In other .words, the committee had almost unlimited discretion as to all matters not specifically provided for; nor is there anything in the record tending to show that the new corporation has done, or intends to do any corporate act which would have jeopardized the plaintiff’s rights had he complied with his agreement, and we think he cannot complain of the, scope of the corporation’s power. Cox v. Stokes, 156 N. Y. 491 (51 N. E. 316) ; Dodge v. City of Council Bluffs, 57 Iowa, 560; Traer v. Lucas Prospecting Co., 124 Iowa, 107.
The original'opinion is adhered to, and the petition for a rehearing overruled.